The Attorney General, acting for appellee, has moved to dismiss the appeal because the record was not lodged in this court within sixty days from the time judgment was rendered.
October 22, 1940, the Commission's action in fixing the railroad company's ad valorem assessment at $267,000 was affirmed. Appellant's motion for a new trial was filed November 4, 1940, and overruled the same day.
The appeal to this court was filed March 24, 1941. The order of November 4 overruling appellant's motion *Page 590 
for a new trial granted an appeal to the Supreme Court and allowed 60 days within which to perfect the appeal. Time, however, runs from date of judgment, rather than from the order overruling the motion for a new trial.
Act 124, approved February 15, 1921, as amended (Pope's Digest, 2020) provides that in respect of appeals of the kind here involved the record shall be lodged with the Supreme court clerk within sixty days from date of judgment. Since the appeal was not perfected in a timely manner, the motion to dismiss must be sustained. It is so ordered.